internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-118269-02 date date legend x y z partnership partnership state state year x dear this responds to a letter dated date together with subsequent correspondence requesting rulings on the transactions described below facts the information submitted states that x is a state corporation that elected to be treated as an s_corporation in year for business reasons x plans to restructure its operations by undertaking the following transactions first all of x’s shareholders will contribute all of their x stock to y a newly formed state corporation in exchange for all of the issued and outstanding_stock of y y will file an election to be treated as an s_corporation effective on the date of the plr-118269-02 contribution the transaction date and will file a qualified_subchapter_s_subsidiary qsub election for x also effective on the transaction date the transaction date will be the first day on which y has shareholders acquires assets or begins doing business also on the transaction date but after the contribution of x stock to y x will contribute to z a newly formed state corporation x’s entire_interest in partnership and partnership cash and certain short term investments z will assume the obligations of x that are related to partnership and partnership simultaneously z will issue x shares of z common_stock to x which will constitute all of the issued and outstanding_stock of z immediately following x’s contribution to z and on the transaction date x will distribute to y all of the issued and outstanding_stock of z y will file a qsub election for z effective on the transaction date x represents that the series of transactions through which y will become the parent_corporation of x and z will qualify as a reorganization under sec_368 law and analysis sec_1361 of the internal_revenue_code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that generally a qsub shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 provides that a qsub is any domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-4 of the income_tax regulations provides that if an s_corporation makes a valid qsub election with respect to a subsidiary the subsidiary is deemed to have liquidated into the s_corporation sec_1_1361-4 provides that if an s_corporation makes a valid qsub election the tax treatment of the liquidation or of a larger transaction that includes the liquidation will be determined under the internal_revenue_code and the general principals of law including the step_transaction_doctrine thus for example if an s_corporation forms a subsidiary and makes a valid qsub election effective on the date of the subsidiary’s formation the transfer of assets to the subsidiary and the deemed liquidation are disregarded and the corporation will be deemed to be a qsub from its inception plr-118269-02 sec_1 a provides that except for purposes of sec_1361 and sec_1_1361-2 the stock of a qsub shall be disregarded for all federal tax purposes sec_1_1361-4 provides that when qsub elections for a tiered group of subsidiaries are effective on the same date the s_corporation may elect the order of the liquidations if no order is specified the liquidations that are deemed to occur as a result of the qsub election will be treated as occurring first for the lowest tier entity and proceed successively upward until all the liquidations have occurred sec_1_1361-4 provides that if an s_corporation does not own of the stock of the subsidiary on the day before the qsub election is effective the liquidation into the s_corporation occurs immediately after the time at which the s_corporation first owns of the stock sec_1_1361-4 provides that except as otherwise provided in sec_1_1361-4 relating to s_corporations making elections under sec_338 if a corporation for which an election under sec_1362 was in effect is acquired and a qsub election is made effective on the day the corporation is acquired the acquired_corporation is deemed to liquidate into the s_corporation at the beginning of the day the termination of its s election is effective as a result if corporation x acquires y an s_corporation and makes an s election for itself and a qsub election for y effective on the day of acquisition y liquidates into x at the beginning of the day when x's s election is effective and there is no period between the termination of y's s election and the deemed liquidation of y during which y is a c_corporation conclusions based on the facts provided there will be no period between the termination of x’s s election and the deemed liquidation of x during which x will be a c_corporation under step transaction principles the formation of z x’s distribution to y of all of its stock in z and the immediate liquidation of x and z on the transaction date will be disregarded except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether the described transactions constitute a reorganization under sec_368 and no opinion is expressed or implied as to whether x is a valid s_corporation this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-118269-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x and x’s second authorized representative sincerely matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
